UPON A REHEARING EN BANC
By published opinion dated May 2, 2000, a divided panel of this Court affirmed the judgments of the trial court. We stayed the mandate of that decision and granted rehearing en banc.
Upon rehearing en banc, it is ordered that the stay of the May 2, 2000 mandate is lifted, and the judgments of the trial court are affirmed for the reasons set forth in the majority panel opinion.
Judge Elder, joined by Judge Benton, dissents for the reasons set forth in the panel dissent.
*73It is ordered that the trial court allow counsel for the appellant an additional fee of $200 for services rendered the appellant on the rehearing portion of this appeal, in addition to counsel’s costs and necessary direct out-of-pocket expenses. This amount shall be added to the costs due the Commonwealth in the May 2, 2000 mandate.
This order shall be published and certified to the trial court.